Title: To Thomas Jefferson from Claude Alexandre Ruelle, 11 July 1808
From: Ruelle, Claude Alexandre
To: Jefferson, Thomas


                  
                     Monsieur,
                     Paris le 11 Juillet 1808.
                  
                  Comme je crains que les lettres que j’ai eû l’honneur de vous écrire ne vous soient pas toutes parvenües, et conséquemment que vous n’ayés pas ma Constitution avec toutes les augmentations que j’y ai faites, je prends le parti de vous en envoïer une nouvelle Copie; Et j’y joins le Duplicata de la lettre par la quelle j’en ai offert l’hommage au Congrès, afin que cette expédition remplaçe toutes les précédentes.
                  Aucune peine ne me coûte, Monsieur, quand il s’agit de servir l’humanité aussi grandement que mes travaux lui en présentent les moyens et la garantie, mais par cela même je vous avoüe que je serais profondément affecté, si vous n’aviés pas la bonté de m’accuser ou, du moins, de me faire accuser la réception de cette lettre.
                  Il m’importe en effet de savoir que mon ouvrage soit à l’abri des Tyrans, et particulierement dans les mains de l’homme à qui le seul pays de la Liberté en a confié le dépôt. 
                  Je suis avec la plus profond respect Monsieur Votre tres humble et tres obéissant Serviteur
                  
                     Ruelle 
                     
                     Rüe d’Argenteüil, No. 38.
                  
               